In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 08-284V
                                          (Not to be published)

*****************************
                                          *
T.M. and R.R.M., parents                  *
and natural guardians of A.P.M., a minor, *
                                          *                               Filed: December 1, 2017
                     Petitioners,         *
                                          *                               Attorney’s Fees & Costs;
              v.                          *                               Final Award.
                                          *
SECRETARY OF HEALTH AND                   *
HUMAN SERVICES,                           *
                                          *
                     Respondent.          *
                                          *
*****************************

Robert Joel Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioners

Lynn Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent

     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS1

       On April 17, 2008, the above-referenced Petitioners filed an action on behalf of their minor
child A.P.M. seeking compensation under the National Vaccine Injury Compensation Program.
An entitlement hearing was held July 28-29, 2015, but Petitioners’ entitlement claim was denied.
See Decision, dated August 9, 2016 (ECF No. 130). Petitioners subsequently filed an unsuccessful
Motion for Review of the Decision with the Court. See Order denying Motion for Review, dated
June 30, 2017 (ECF No. 145) (Wolski, J.). No further appeal was pursued, and judgment
dismissing the case has entered.

1
  Although I have not designated this Decision for publication, it will nevertheless eventually be posted on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, §
205, 116 Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
(Id.)
       On November 22, 2017, Petitioners filed a motion seeking a final award of attorney’s fees
and costs. Motion, dated November 22, 2017 (ECF No. 151) (“Mot.”). This is the second fees
request in the case’s procedural history. On December 23, 2015, Petitioners were awarded a total
of $190,093.42 in fees and costs incurred through late-November 2015, based on a stipulation
entered into between the parties. See Judgment, dated December 23, 2015 (ECF No. 122).

        The present fees motion requests an award for time incurred in work on the matter between
November 26, 2015, and November 21, 2017, including matters such as post-hearing briefing;
briefing of the motion for review; and a motion to redact the entitlement decision. Tab 2 to Mot.
(ECF No. 151-2) at 1-9. Petitioners seek fees for the work of the two attorneys who represented
them (Robert Krakow and Susan Lee), plus some paralegal tasks performed by the same counsel
(but billed at a paralegal rate). See, e.g., Tab 2 at 9. The sum total requested is $34,989.60, and
includes no request for reimbursement of attorney costs such as copying (which have been
expressly waived). All costs incurred by Petitioners individually during the case’s pendency have
otherwise already been paid in connection with the parties’ interim award stipulation, and
Petitioners request no additional personal costs. Mot. at 2.

        Respondent filed a document reacting to the fees request on November 30, 2017, indicating
that he is satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, but deferring to my discretion the determination of the amount to be awarded. ECF
No. 152 at 2-4.

         I have previously discussed in detail the legal standards applicable to fees requests in
unsuccessful cases. R.V. v. Sec'y of Health & Human Servs., No. 08-504V, 2016 WL 7575568, at
*2-3 (Fed. Cl. Spec. Mstr. Nov. 28, 2016), citing Lemaire v. Sec'y of Health & Human Servs., No.
13–681V, 2016 WL 5224400, at *3–4 (Fed. Cl. Spec. Mstr. Aug. 12, 2016). I find in this case that
a final award of fees is appropriate, because the claim possessed reasonable basis even though the
Petitioners did not prevail.

        Applying the lodestar method of fees calculation,2 I hereby find that the hourly rates
requested by Petitioners for the work of their counsel are reasonable, and consistent with my prior
fees decisions in comparable circumstances and involving the same counsel. See R.V., 2016 WL
7575568, at *2. I also find that the time expended on the matter since November 2015 was
reasonable, and do not see the wisdom in this case of reducing the total award requested for any
other reason. But cf. R.V., 2016 WL 7575568, at *3-5 (reducing by 50 percent a request for final
fees in an unsuccessful case involving an autism injury claim; sum requested was close to $90,000,
on top of $200,000 already paid to counsel).

2
  The lodestar method involves a determination of a reasonable hourly rate for an attorney’s work, multiplied by
reasonable hours expended on the matter. R.V., 2016 WL 7575568, at *2, citing Hudson V. Sec’y of Health & Human
Servs., No. 15-114V, 2016 WL 3571709, at #*2-5 (Fed. Cl. Spec. Mstr. June 3, 2016).
         I hereby GRANT Petitioner’s motion for a final award attorney’s fees and costs.
Accordingly, an award of $34,989.60 should be made in the form of a check payable jointly to
Petitioners and Petitioners’ counsel, Robert J. Krakow, Esq.. Payment of this amount represents
all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER
JUDGMENT in accordance with the terms of this decision.3

         IT IS SO ORDERED.
                                                                                   /s/ Brian H. Corcoran
                                                                                   Brian H. Corcoran
                                                                                   Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.